Exhibit 10.1

MAST THERAPEUTICS, INC.

$30,000,000

SALES AGREEMENT

February 10, 2014

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies and Gentlemen:

Mast Therapeutics, Inc. (the “Company”), confirms its agreement (this
“Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares of the Company’s common stock, par value 0.001 per share (the
“Common Stock”), having an aggregate offering price of up to $30,000,000.
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitation set forth in this Section 1 on the
number of shares of Common Stock issued and sold under this Agreement shall be
the sole responsibility of the Company, and Cowen shall have no obligation in
connection with such compliance. The issuance and sale of Common Stock through
Cowen will be effected pursuant to the Registration Statement (as defined below)
filed by the Company and declared effective by the Securities and Exchange
Commission (the “Commission”), although nothing in this Agreement shall be
construed as requiring the Company to use the Registration Statement (as defined
below) to issue the Common Stock.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-179989), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Common Stock being offered under this Agreement
(the “Prospectus Supplement”) to the base prospectus included as part of such
registration statement. The Company has furnished to Cowen, for use by Cowen,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Common Stock. Except
where the context otherwise requires, such registration statement, as amended
when it became effective, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the



--------------------------------------------------------------------------------

Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, together with any “issuer free writing
prospectus,” as defined in Rule 433 of the Securities Act Regulations (“Rule
433”), relating to the Common Stock offered under this Agreement that (i) is
required to be filed with the Commission by the Company or (ii) is exempt from
filing pursuant to Rule 433(d)(5)(i), in each case in the form filed or required
to be filed with the Commission or, if not required to be filed, in the form
retained in the Company’s records pursuant to Rule 433(g), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to either the Electronic Data Gathering Analysis and Retrieval System
or Interactive Data Electronic Applications (collectively “IDEA”).

2. Placements. Each time that the Company wishes to issue and sell the Common
Stock hereunder (each, a “Placement”), it will notify Cowen by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
shares of Common Stock to be sold, which shall at a minimum include the number
of shares of Common Stock to be issued (the “Placement Shares”), the time period
during which sales are requested to be made, any limitation on the number of
shares of Common Stock that may be sold in any one Trading Day (as defined in
Section 3) and any minimum price below which sales may not be made, a form of
which containing such minimum sales parameters necessary is attached hereto as
Schedule 1. The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from Cowen set forth on Schedule 2, as such Schedule 2
may be amended from time to time. The Placement Notice shall be effective upon
receipt by Cowen unless and until (i) in accordance with the notice requirements
set forth in Section 4, Cowen declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Placement
Shares have been sold, (iii) in accordance with the notice requirements set
forth in Section 4, the Company suspends or terminates the Placement Notice for
any reason, in its sole discretion, (iv) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice, or (v) the Agreement has been terminated under the provisions
of Section 11. The amount of any discount, commission or other compensation to
be paid by the Company to Cowen in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule 3.
It is expressly acknowledged and agreed that neither the Company nor Cowen will
have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to Cowen and
Cowen does not decline such

 

- 2 -



--------------------------------------------------------------------------------

Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.

3. Sale of Placement Shares by Cowen. Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, Cowen, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
NYSE MKT, LLC (the “Exchange”) to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
Cowen will provide written confirmation to the Company (including by email
correspondence to each of the individuals of the Company set forth on Schedule
2, if receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) no later than
the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the price per share at
which each sale of Placement Shares occurs on such day, the compensation payable
by the Company to Cowen pursuant to Section 2 with respect to such sales, and
the Net Proceeds (as defined below) payable to the Company, with an itemization
of the deductions made by Cowen (as set forth in Section 5(a)) from the gross
proceeds that it receives from such sales. Cowen may sell Placement Shares by
any method permitted by law deemed to be an “at the market” offering as defined
in Rule 415 of the Securities Act, including without limitation sales made
through the Exchange, on any other existing trading market for the Common Stock
or to or through a market maker. If expressly authorized by the Company in a
Placement Notice, Cowen may also sell Placement Shares in privately negotiated
transactions. Notwithstanding the provisions of Section 6(cc), Cowen shall not
purchase Placement Shares for its own account as principal unless expressly
authorized to do so by the Company in a Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that Cowen will be
successful in selling Placement Shares, and (ii) Cowen will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3. For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on the principal market on which the Common Stock is
listed or quoted.

4. Suspension of Sales.

(a) The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the Parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.

 

- 3 -



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and
(iii) Cowen shall not be obligated to sell or offer to sell any Placement
Shares.

(c) If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement. Cowen shall calculate on a weekly basis
the average daily trading volume (as defined by Rule 100 of Regulation M under
the Exchange Act) of the Common Stock.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting Cowen’s or its designee’s account (provided Cowen
shall have given the Company written notice of such designee prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradeable, transferable, registered shares in good deliverable form. On each
Settlement Date, Cowen will deliver the related Net Proceeds in same day funds
to an account designated by the Company on, or prior to, the Settlement Date.
The Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver duly authorized Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 9(a) (Indemnification and
Contribution) hereto, it will (i) hold Cowen harmless against any loss, claim,
damage, or expense (including reasonable legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company and (ii) pay to
Cowen any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 

- 4 -



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Cowen that, unless such representation or warranty
specifies otherwise, as of the date of this Agreement and as of each Applicable
Time (as defined in Section 20 (a)):

(a) Compliance with Registration Requirements. The Registration Statement and
any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information with respect to the Registration Statement. No stop
order suspending the effectiveness of the Registration Statement or any
Rule 462(b) Registration Statement is in effect and no proceedings for such
purpose have been instituted or are pending or, to the knowledge of the Company,
are contemplated or threatened by the Commission. The Company meets the
requirements for use of Form S-3 under the Securities Act.

(b) No Misstatement or Omission. The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendment thereto, at the time it
became effective, complied and, as of each of the Settlement Dates, if any, will
comply in all material respects with the Securities Act and did not and, as of
each of the Settlement Dates, if any, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. The Prospectus, as amended or supplemented, as of its
date, did not and, as of each of the Settlement Dates, if any, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the two immediately preceding sentences do not apply
to statements in or omissions from the Registration Statement, any Rule 462(b)
Registration Statement, or any post-effective amendment thereto, or the
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with information relating to Cowen furnished to the Company in
writing by Cowen expressly for use therein. There are no contracts or other
documents required to be described in the Prospectus or to be filed as exhibits
to the Registration Statement which have not been described or filed as
required.

(c) Offering Materials Furnished to Cowen. The Company has delivered to Cowen
one complete copy of the Registration Statement and a copy of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested.

(d) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Common Stock issued and sold under this Agreement, any
offering material in connection with the offering and sale of the Common Stock
issued and sold under this Agreement other than the Prospectus or the
Registration Statement.

 

- 5 -



--------------------------------------------------------------------------------

(e) The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as rights to indemnification hereunder may
be limited by applicable law and except as the enforcement hereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(f) Authorization of the Common Stock. The shares of Common Stock to be sold by
Cowen under this Agreement, acting as agent and/or principal for the Company,
have been duly authorized for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company to Cowen pursuant to this Agreement,
will be validly issued, fully paid and nonassessable.

(g) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

(h) No Material Adverse Change. Except as otherwise disclosed in the Prospectus,
subsequent to the respective dates as of which information is given in the
Prospectus: (i) there has been no material adverse change, or any development
that would reasonably be expected to result in a material adverse change, in the
condition, financial or otherwise, or in the results of operations, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, direct or contingent, not in the ordinary
course of business nor entered into any material transaction or agreement not in
the ordinary course of business: and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
regular quarterly dividends publicly announced by the Company or dividends paid
to the Company or other subsidiaries, any of its subsidiaries on any class of
capital stock or repurchase or redemption by the Company or any of its
subsidiaries of any class of capital stock.

(i) Independent Accountants. PricewaterhouseCoopers LLP, who have expressed
their opinion with respect to the financial statements (which term as used in
this Agreement includes the related notes thereto) and supporting schedules
included in the Company’s Form 10-K for the fiscal year ended December 31, 2012,
filed with the Commission or incorporated by reference as a part of the
Registration Statement and included in the Prospectus, is an independent
registered public accounting firm as required by the Securities Act and the
Exchange Act.

(j) Preparation of the Financial Statements. The financial statements filed with
the Commission as a part of or incorporated by reference in the Registration
Statement and included in the Prospectus present fairly in all material respects
the consolidated financial position of the Company and its subsidiaries as of
and at the dates indicated therein and the results of their operations and cash
flows for the periods specified. Such financial statements have been prepared in
accordance with generally accepted accounting principles in the United States
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. No other financial statements or
supporting schedules are required to be included in or incorporated in the
Registration Statement.

 

- 6 -



--------------------------------------------------------------------------------

(k) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware and has corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus and to enter into and perform its
obligations under this Agreement. SynthRx, Inc. is the Company’s only
significant subsidiary (as defined in Rule 1-02 (w) of Regulation S-X of the
Exchange Act) (the “Significant Subsidiary”). All references herein to
“subsidiaries” of the Company shall be deemed to refer to such single
subsidiary, mutatis mutandis. The Significant Subsidiary has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware and has the requisite power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus. Each of the Company and the Significant Subsidiary is duly qualified
as a foreign corporation or foreign partnership to transact business and is in
good standing in the State of California and each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions (other than
the State of California) where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Change. Except as described in the Prospectus, all of the issued and
outstanding equity interests of the Significant Subsidiary have been duly
authorized and validly issued, are fully paid and nonassessable and are owned by
the Company free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Exhibit 21.1 to the Company’s most recent Annual Report
on Form 10-K and other than (i) those subsidiaries not required to be listed on
Exhibit 21.1 by Item 601 of Regulation S-K under the Exchange Act and (ii) those
subsidiaries formed since the last day of the most recently ended fiscal year.

(l) Capital Stock Matters. The Common Stock conforms in all material respects to
the description thereof contained in the Prospectus. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with federal
and state securities laws. None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in all
material respects in the Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Prospectus accurately and
fairly presents in all material respects the information required to be shown
with respect to such plans, arrangements, options and rights.

(m) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the

 

- 7 -



--------------------------------------------------------------------------------

Company or any of its subsidiaries is subject (each, an “Existing Instrument”),
except for such Defaults as would not, individually or in the aggregate, result
in a Material Adverse Change. The Company’s execution, delivery and performance
of this Agreement and consummation of the transactions contemplated hereby
(i) have been duly authorized by all necessary corporate action and will not
result in any violation of the provisions of the charter or by-laws of the
Company or any subsidiary, (ii) will not conflict with or constitute a breach
of, or Default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change and (iii) will not result in any violation of any
law, administrative regulation or administrative or court decree applicable to
the Company or any subsidiary. Except for such consent, approval, authorization
or other order of, or registration or filing with, the Exchange, no consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency, is required for
the Company’s execution, delivery and performance of this Agreement and
consummation of the transactions contemplated hereby and by the Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, applicable state securities or blue sky
laws and from the Financial Industry Regulatory Authority (“FINRA”).

(n) No Material Actions or Proceedings. Except as disclosed in the Prospectus,
there are no legal or governmental actions, suits or proceedings pending or, to
the Company’s knowledge, threatened (i) against the Company or any of its
subsidiaries, (ii) to the Company’s knowledge, which has as the subject thereof
any officer or director of the Company and is required to be disclosed by the
Company pursuant to the Exchange Act, (iii) which has as the subject thereof any
property owned or leased by the Company or any of its subsidiaries or
(iv) relating to environmental or discrimination matters, where in any such case
(A) there is a reasonable possibility that such action, suit or proceeding might
be determined adversely to the Company or such subsidiary and (B) any such
action, suit or proceeding, if so determined adversely, would reasonably be
expected to result in a Material Adverse Change or adversely affect the ability
of the Company to consummate the transactions contemplated by this Agreement. No
material labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the Company’s knowledge, is threatened or imminent.

(o) All Necessary Permits, etc. Except as otherwise disclosed in the Prospectus,
the Company and each subsidiary possess or has obtained such valid and current
certificates, authorizations or permits issued by the appropriate state, federal
or foreign regulatory agencies or bodies necessary to conduct their respective
businesses, other than those the failure to possess or own would not result in a
Material Adverse Change, and neither the Company nor any subsidiary has received
any written notice of proceedings relating to the revocation or modification of,
or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change.

(p) Tax Law Compliance. Subject to any permitted extensions, the Company and its
consolidated subsidiaries have filed all necessary federal, state and foreign
income, property and franchise tax returns and have paid all taxes required to
be paid by any of them and, if due and

 

- 8 -



--------------------------------------------------------------------------------

payable, any related or similar assessment, fine or penalty levied against any
of them except as may be being contested in good faith and by appropriate
proceedings. The Company has made adequate charges, accruals and reserves in the
applicable financial statements referred to in Section 1 (i) above in respect of
all federal, state and foreign income, property and franchise taxes for all
periods as to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined.

(q) Insurance. Except as otherwise described in the Prospectus, each of the
Company and its subsidiaries are insured by insurers believed to be financially
sound and reputable, with policies in such amounts and with such deductibles and
covering such risks as are customary for the business for which it is engaged.
The Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.

(r) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock.

(s) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.

(t) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at each Applicable Time, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(u) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or any subsidiary, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law or of the character required to be disclosed in the Prospectus.

(v) Company’s Accounting System. The Company maintains a system of accounting
controls in a manner designed to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

- 9 -



--------------------------------------------------------------------------------

(w) Compliance with Environmental Laws. Except as otherwise described in the
Prospectus, and except as would not, individually or in the aggregate, result in
a Material Adverse Change (i) neither the Company nor any of its subsidiaries is
in violation of any federal, state, local or foreign law or regulation relating
to pollution or protection of human health or the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including without limitation, laws and
regulations relating to emissions, discharges, releases or threatened releases
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum and petroleum products (collectively, “Materials of
Environmental Concern”), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environment Concern (collectively, “Environmental Laws”), which
violation includes, but is not limited to, noncompliance with any permits or
other governmental authorizations required for the operation of the business of
the Company or its subsidiaries under applicable Environmental Laws, or
noncompliance with the terms and conditions thereof, nor has the Company or any
of its subsidiaries received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Company or any of its subsidiaries is in violation of any Environmental Law;
(ii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which the Company has
received written notice, and no written notice by any person or entity alleging
potential liability for investigatory costs, cleanup costs, governmental
responses costs, natural resources damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location owned, leased or operated by the Company or any of its
subsidiaries, now or in the past (collectively, “Environmental Claims”), pending
or, to the Company’s knowledge, threatened in writing against the Company or any
of its subsidiaries or any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law; and (iii) to the Company’s
knowledge, there are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern, that would reasonably be expected to result in a violation of any
Environmental Law or an Environmental Claim against the Company or any of its
subsidiaries or against any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law.

(x) Intellectual Property. Except as otherwise disclosed in the Prospectus, the
Company and its subsidiaries own or possess the valid right to use all
(i) patents, patent applications, trademarks, trademark registrations, service
marks, service mark registrations, Internet domain name registrations,
copyrights, copyright registrations, licenses, trade secret rights
(“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trade names, databases, formulae, know how, Internet domain names
and other intellectual property (including trade secrets and other unpatented
and/or unpatentable proprietary confidential information, systems, or
procedures), in each case reasonably necessary to conduct their respective
businesses as now conducted, except for those rights as such failure to own,
possess, license, or acquire such rights would not reasonably be expected to
result in a Material Adverse Change (collectively, “Intellectual Property
Assets”). The Company and its subsidiaries have not received written notice of
any challenge, which is, to their knowledge, still pending, by any other

 

- 10 -



--------------------------------------------------------------------------------

person to the rights of the Company and its subsidiaries with respect to any
Intellectual Property Rights or Intellectual Property Assets owned or used by
the Company or its subsidiaries. Except as would not reasonably be expected to
result in a Material Adverse Change, to the knowledge of the Company, (i) the
Company and its subsidiaries’ respective businesses as now conducted do not give
rise to any infringement of, any misappropriation of, or other violation of, any
valid and enforceable Intellectual Property Rights of any other person, (ii) all
licenses for the use of material Intellectual Property Rights described in the
Prospectus are valid, binding upon, and enforceable by or against the parties
thereto in accordance to its terms, (iii) the Company has complied in all
material respects with, and is not in breach, nor has received any written
asserted or threatened claim of breach, of any such Intellectual Property
license, and the Company has no knowledge of any breach or anticipated breach by
any other person to any Intellectual Property license. Except as described in
the Prospectus, to the Company’s knowledge, no claim has been made against the
Company alleging the infringement by the Company of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person. The Company has
taken all reasonable steps to protect, maintain and safeguard its Intellectual
Property Rights, including the execution of appropriate nondisclosure and
confidentiality agreements. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s right to own, use, or hold for use any of the
Intellectual Property Rights as owned, used or held for use in the conduct of
the business as currently conducted.

(y) Regulatory Authorizations. Except as disclosed in the Prospectus, each of
the Company and its subsidiaries possesses all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct its business as currently conducted (including
without limitation, those required for the manufacture and distribution of its
product candidates for clinical and nonclinical testing, and the clinical and
nonclinical testing of any product candidates) as disclosed in the Prospectus,
except where the failure to possess such certificates, authorizations and
permits would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Change.

(z) Brokers. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement,
except as may otherwise exist with respect to Cowen pursuant to this Agreement.

(aa) No Outstanding Loans or Other Indebtedness. Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of them.

(bb) No Reliance. The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

(cc) Cowen Purchases. The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
outside of this Agreement for its own account while this Agreement is in effect.

 

- 11 -



--------------------------------------------------------------------------------

(dd) Compliance with Certain Laws, Rules, Procedures, Etc. Except as disclosed
in the Prospectus, to the Company’s knowledge, the conduct of the preclinical
and clinical testing, and manufacture of the products of the Company or any
subsidiary is in compliance, in all material respects, with all laws, rules and
regulations applicable to such activities, including without limitation
applicable good laboratory practices, good clinical practices and good
manufacturing practices, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. The descriptions of the results of such tests and trials
contained in the Prospectus are accurate in all material respects. Except as
otherwise disclosed in the Prospectus, the Company has not received notice of
adverse finding, warning letter or clinical hold notice from the FDA or any
non-U.S. counterpart of any of the foregoing, or any untitled letter or other
correspondence or notice from the FDA or any other governmental authority or
agency or any institutional or ethical review board alleging or asserting
noncompliance with any law, rule or regulation applicable in any jurisdiction,
except notices, letters, and correspondences and non-U.S. counterparts thereof
alleging or asserting such noncompliance as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change. Except as
disclosed in the Prospectus, neither the Company nor any subsidiary has, either
voluntarily or involuntarily, initiated, conducted or issued, or caused to be
initiated, conducted or issued, any recall, field correction, market withdrawal
or replacement, safety alert, warning, “dear doctor” letter, investigator
notice, or other notice or action relating to an alleged or potential lack of
safety or efficacy of any product of the Company or any subsidiary, any alleged
product defect of any product of the Company or the subsidiary, or any violation
of any material applicable law, rule, regulation or any clinical trial or
marketing license, approval, permit or authorization for any product of the
Company or any subsidiary, and the Company is not aware of any facts or
information that would cause it to initiate any such notice or action and has no
knowledge or reason to believe that the FDA, the EMEA or any other governmental
agency or authority or any institutional or ethical review board or other
non-governmental authority intends to impose, require, request or suggest such
notice or action, except in each case, as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. The
Company has not received and is otherwise not aware of any notices,
correspondence or other communication from the FDA or other governmental
regulatory agency or subdivision thereof, or any institutional or ethical review
boards, asserting non-compliance with any applicable statutes, rules,
regulations, orders, or other laws, or requiring or requesting the termination,
suspension or modification of any preclinical or clinical studies, tests,
investigations, or trials conducted by, or on behalf of, the Company or any
subsidiary or in which the Company or any subsidiary has participated.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7. Covenants of the Company. The Company covenants and agrees with Cowen that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by

 

- 12 -



--------------------------------------------------------------------------------

Cowen under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act),
(i) the Company will notify Cowen promptly of the time when any subsequent
amendment to the Registration Statement, other than documents incorporated by
reference, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus (insofar as it relates to the transactions contemplated hereby) or
for additional information, (ii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to Cowen within two days before the filing and Cowen has not reasonably objected
thereto within the two day period (provided, however, that (A) the failure of
Cowen to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect Cowen’s right to rely on the representations and
warranties made by the Company in this Agreement and (B) the Company has no
obligation to provide Cowen any advance copy of such filing or to provide Cowen
an opportunity to object to such filing if such filing does not name Cowen or
does not relate to the transactions contemplated hereunder; provided, further,
that the only remedy Cowen shall have with respect to the failure by the Company
to provide Cowen with such copy shall be to cease making sales under this
Agreement) and the Company will furnish to Cowen at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via IDEA; and (iii) the Company will cause each amendment or
supplement to the Prospectus, other than documents incorporated by reference, to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act (the determination to file or not file any
amendment or supplement with the Commission under this Section 7(a), based on
the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).

(b) Notice of Commission Stop Orders. The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will comply in all material
respects with all requirements imposed upon it by the Securities Act, as from
time to time in force, and to file on or before their respective due dates
(taking into account any extensions available under the Exchange Act) all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material

 

- 13 -



--------------------------------------------------------------------------------

fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance; provided, however, that the Company may
delay any such amendment or supplement if, in the judgment of the Company, it is
in the best interests of the Company to do so.

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on the Exchange and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as Cowen reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on IDEA.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act. For the avoidance of doubt,
the Company’s compliance with the reporting requirements of the Exchange Act
shall be deemed to satisfy this Section 7(f).

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and

 

- 14 -



--------------------------------------------------------------------------------

delivery of the Placement Shares, (iii) the qualification of the Placement
Shares under securities laws in accordance with the provisions of Section 7(d)
of this Agreement, including filing fees (provided, however, that any fees or
disbursements of counsel for Cowen in connection therewith shall be paid by
Cowen except as set forth in (vii) below), (iv) the printing and delivery to
Cowen of copies of the Prospectus and any amendments or supplements thereto, and
of this Agreement, (v) the fees and expenses incurred in connection with the
listing or qualification of the Placement Shares for trading on the Exchange,
(vi) filing fees and expenses, if any, of the Commission and the FINRA Corporate
Financing Department and (vii) the reasonable fees and disbursements of Cowen’s
counsel, in an aggregate amount not to exceed $30,000, provided, however, in no
event shall the total compensation paid to Cowen exceed 8.0% of the gross
proceeds to the Company from the sale of Placement Shares.

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for 3 trading days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to any stock incentive plan
or other stock plan or arrangement described in the Prospectus or pursuant to
any qualifying employment inducement award under the Exchange rules, (ii) the
issuance of securities in connection with an acquisition, merger or sale or
purchase of assets or (iii) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time provided
the implementation of such is disclosed to Cowen in advance, (iv) any shares of
common stock issuable upon the exchange, conversion or redemption of securities
or the exercise of warrants, options or other rights in effect or outstanding or
(v) filing of any registration statement under the Securities Act, or any
pre-effective or post-effective amendment or prospectus supplement thereto,
other than the Registration Statement, relating to the Placement Shares or that
is intended to commence a public offering of equity, equity-linked or other
derivative securities of the Company.

(j) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Cowen promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to Cowen pursuant to this Agreement.

(k) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Cowen or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as Cowen may
reasonably request.

 

- 15 -



--------------------------------------------------------------------------------

(l) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through Cowen,
the Net Proceeds to the Company and the compensation payable by the Company to
Cowen with respect to such Placement Shares (provided that the Company may
satisfy its obligations under this Section 7(l)(i) by effecting a filing in
accordance with the Exchange Act with respect to such information), and
(ii) deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

(m) Representation Dates; Certificate. On or prior to the First Delivery Date
and each time the Company (i) amends or supplements the Registration Statement
or the Prospectus relating to the Placement Shares (other than a prospectus
supplement filed in accordance with Section 7(l) of this Agreement) by means of
a post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on Form
10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a current report on Form 8-K containing
amended financial information (other than information “furnished” pursuant to
Items 2.02 or 7.01 of Form 8-K) under the Exchange Act (each date of filing of
one or more of the documents referred to in clauses (i) through (iv) shall be a
“Representation Date”); the Company shall furnish Cowen, if requested by Cowen,
with a certificate, in the form attached hereto as Exhibit 7(m) within three
(3) Trading Days of any Representation Date if requested by Cowen. The
requirement to provide a certificate under this Section 7(m) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K. Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Cowen with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or Cowen sells any Placement Shares, the
Company shall provide Cowen with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

(n) Legal Opinion. On or prior to the First Delivery Date and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause to be furnished
to Cowen a written opinion of DLA Piper LLP (US) (“Company Counsel”), or other
counsel satisfactory to Cowen, in form and substance satisfactory to Cowen and
its counsel, dated the date that the opinion is required to be delivered,
substantially similar to the forms of opinion provided to Cowen, modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented; provided, however, that in lieu of such opinions for
subsequent Representation Dates, Company Counsel may furnish Cowen with a letter
(a “Reliance Letter”) to the effect that Cowen may rely on a

 

- 16 -



--------------------------------------------------------------------------------

prior opinion delivered under this Section 7(n) to the same extent as if it were
dated the date of such letter (except that statements in such prior opinion
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented at such Representation Date).

(o) Comfort Letter. On or prior to the First Delivery Date and within five
(5) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Cowen letters (the “Comfort Letters”), dated the date of
the Comfort Letter is delivered, in form and substance satisfactory to Cowen,
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to Cowen in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares, or pay
anyone any compensation for soliciting purchases of the Placement Shares other
than Cowen; provided, however, that the Company may bid for and purchase shares
of its common stock in accordance with Rule 10b-18 under the Exchange Act.

(q) Insurance. The Company and its subsidiaries shall maintain, or caused to be
maintained, insurance in such amounts and covering such risks as are generally
deemed prudent and customary for the business for which it is engaged.

(r) Compliance with Laws. The Company and its subsidiaries shall maintain, or
cause to be maintained, all material environmental permits or other governmental
authorizations necessary to conduct their businesses as described in the
Prospectus, and the Company and its subsidiaries shall conduct their businesses,
or cause their businesses to be conducted, in substantial compliance with such
permits and other governmental authorizations and under applicable environmental
laws, except where the failure to maintain or be in compliance with such permits
and other governmental authorizations would not reasonably be expected to have a
Material Adverse Change.

(s) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor the subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

 

- 17 -



--------------------------------------------------------------------------------

(t) Securities Act and Exchange Act. The Company will use its commercially
reasonable efforts to comply in all material respects with all requirements
imposed upon it by the Securities Act and the Exchange Act as from time to time
in force, so far as necessary to permit the continuance of sales of, or dealings
in, the Placement Shares as contemplated by the provisions hereof and the
Prospectus.

(u) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Act) approved in advance by the Company and Cowen in its capacity
as principal or agent hereunder, neither Cowen nor the Company (including its
agents and representatives, other than Cowen in its capacity as such) will make,
use, prepare, authorize, approve or refer to any written communication (as
defined in Rule 405 under the Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Common
Stock relating to the Placement Shares to be sold by Cowen as principal or agent
hereunder

(v) Sarbanes-Oxley Act. The Company and the Subsidiaries will use their
commercially reasonable efforts to comply in all material respects with all
effective applicable provisions of the Sarbanes-Oxley Act.

(w) Form S-3. The Company shall notify Cowen no later two (2) Trading Days prior
to any time or date it does not expect to meet the requirements for the use of
the Registration Statement pursuant to General Instruction I.B.1 of Form S-3
under the Securities Act.

8. Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
necessary to make the statements

 

- 18 -



--------------------------------------------------------------------------------

therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(c) No Misstatement or Material Omission. Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Change or any development that
would reasonably be expected to result in a Material Adverse Change, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of Cowen (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

(e) Company Counsel Legal Opinion. Cowen shall have received the opinions of
Company Counsel or Reliance Letter required to be delivered pursuant
Section 7(n) on or before the date on which such delivery of such opinion or
Reliance Letter is required pursuant to Section 7(n).

(f) Cowen Counsel Legal Opinion. Cowen shall have received from LeClairRyan, A
Professional Corporation, counsel for Cowen, such opinion or opinions, on or
before the date on which the delivery of the Company Counsel legal opinion is
required pursuant to Section 7(n), with respect to such matters as Cowen may
reasonably require, and the Company shall have furnished to such counsel such
documents as they request for enabling them to pass upon such matters.

(g) Comfort Letter. Cowen shall have received the Comfort Letter required to be
delivered pursuant Section 7(o) on or before the date on which such delivery of
such opinion is required pursuant to Section 7(o).

(h) Representation Certificate. Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(i) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange.

 

- 19 -



--------------------------------------------------------------------------------

(j) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish Cowen with such conformed copies of such opinions, certificates,
letters and other documents as Cowen shall have reasonably requested.

(k) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(l) Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.

(m) No Termination Event. There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen (a “Cowen Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which Cowen, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or (y) the omission or alleged omission to state in
any such document a material fact required to be stated in it or necessary to
make the statements in it not misleading; provided, however, that this indemnity
agreement shall not apply to the extent that such loss, claim, liability,
expense or damage arises from the sale of the Placement Shares pursuant to this
Agreement and is caused directly or indirectly by an untrue statement or
omission made in reliance upon and in conformity with written information
relating to Cowen and furnished to the Company by Cowen expressly for inclusion
in any document as described in clause (x) of this Section 9(a). This indemnity
agreement will be in addition to any liability that the Company might otherwise
have.

 

- 20 -



--------------------------------------------------------------------------------

(b) Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
or any free writing prospectus in reliance upon and in conformity with written
information relating to Cowen and furnished to the Company by Cowen expressly
for inclusion in any document as described in clause (x) of Section 9(a).

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party in writing of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed

 

- 21 -



--------------------------------------------------------------------------------

by the indemnifying party promptly as they are incurred. An indemnifying party
will not, in any event, be liable for any settlement of any action or claim
effected without its written consent. No indemnifying party shall, without the
prior written consent of each indemnified party, settle or compromise or consent
to the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Placement Shares (before deducting expenses) received by the
Company bear to the total compensation received by Cowen from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and Cowen, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Cowen, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Cowen agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), Cowen shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who

 

- 22 -



--------------------------------------------------------------------------------

controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of Cowen, will have the
same rights to contribution as that party, and each officer of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

11. Termination.

(a) Cowen shall have the right by giving written notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Change, or
any development that would reasonably be expected to result in a Material
Adverse Change has occurred that, in the reasonable judgment of Cowen, would
materially impair the ability of Cowen to sell the Placement Shares hereunder,
(ii) the Company shall have failed, refused or been unable to perform any
agreement on its part to be performed hereunder; provided, however, in the case
of any failure of the Company to deliver (or cause another person to deliver)
any certification, opinion, or letter required under Sections 7(m), 7(n), or
7(o), Cowen’s right to terminate shall not arise unless such failure to deliver
(or cause to be delivered) continues for more than thirty (30) days from the
date such delivery was required; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on the Exchange shall
have occurred. Any such termination shall be without liability of any party to
any other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).

(b) The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

 

- 23 -



--------------------------------------------------------------------------------

(c) Cowen shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g),
Section 9, Section 10, Section 16 and Section 17 hereof shall remain in full
force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

(g) Subject to the additional limitations set forth in Section 7 of the
Agreement, in the event of termination of this Agreement prior to the sale of
any Placement Shares, Cowen shall be entitled only to reimbursement of its
out-of-pocket expenses actually incurred.

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington
Avenue, New York, NY 10022, fax no. 646-562-1124, Attention: General Counsel,
with a copy to LeClairRyan, 885 Third Avenue, New York, NY 10022, Attention:
James T. Seery. Email:james.seery@leclairryan.com; or if sent to the Company,
shall be delivered to Mast Therapeutics, Inc., 12390 El Comino Real, Suite 150,
San Diego, CA 92130, Attention: Chief Financial Officer, with a copy to DLA
Piper LLP (US), 4365 Executive Drive, Suite 1100, San Diego, CA 92121,
Attention: Michael S. Kagnoff. Email:Michael.kagnoff@dlapiper.com. Each party to
this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day (as defined
below), or, if such day is not a Business Day on the next succeeding Business
Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the Exchange and commercial banks in the City
of New York are open for business.

 

- 24 -



--------------------------------------------------------------------------------

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Cowen and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that Cowen may assign its rights
and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.

14. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

- 25 -



--------------------------------------------------------------------------------

17. Waiver of Jury Trial. The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

18. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) Cowen has been retained solely to act as sales agent in connection with the
sale of the Common Stock and that no fiduciary, advisory or agency relationship
between the Company and Cowen has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether Cowen has
advised or is advising the Company on other matters;

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or electronic transmission.

20. Definitions. As used in this Agreement, the following term has the meaning
set forth below:

(a) “Applicable Time” means the date of this Agreement, each Representation
Date, the date on which a Placement Notice is given, and any date on which
Placement Shares are sold hereunder.

[Remainder of Page Intentionally Blank]

 

- 26 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

Very truly yours, COWEN AND COMPANY, LLC By:  

/s/ Grant Miller

  Name: Grant Miller   Title: Head of Equity Capital Markets ACCEPTED as of the
date first-above written: MAST THERAPEUTICS, INC. By:  

/s/ Brandi Roberts

Name:   Brandi Roberts Title:   CFO



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:      [                                ] Cc:     
[                                ] To:      [                                ]
Subject:      Cowen at the Market Offering—Placement Notice

Ladies and Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Mast Therapeutics, Inc. (the “Company”), and Cowen and
Company, LLC (“Cowen”) dated February 10, 2014 (the “Agreement”), I hereby
request on behalf of the Company that Cowen sell up to [     ] shares of the
Company’s common stock, par value 0.001 per share, at a minimum market price of
$             per share. Sales should begin on the date of this Notice and shall
continue until [DATE] [all shares are sold].



--------------------------------------------------------------------------------

SCHEDULE 2

 

The Company

  

Brian Culley

   Chief Executive Officer

Brandi Roberts

   Chief Financial Officer Cowen   

Robert Sine

   Director

William Follis

   Director



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

Cowen shall be paid compensation, or allowed a discount, in an amount agreed to
in writing by the parties up to 3.0% of the gross proceeds from the sales of
Common Stock pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

Exhibit 7(m)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected                             , of
Mast Therapeutics, Inc. (“Company”), a Delaware corporation, does hereby certify
in such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated February 10, 2014 (the “Sales Agreement”) between the
Company and Cowen and Company, LLC, that to the knowledge of the undersigned.

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Change, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

MAST THERAPEUTICS, INC.

By:

 

 

  Name:   Title:

Date:                                 